Name: Commission Directive 2006/2/EC of 6 January 2006 amending, for the purposes of its adaptation to technical progress, Annexe II to Directive 96/73/EC of the European Parliament and of the Council on certain methods for quantitative analysis of binary textile fibre mixtures (Text with EEA relevance)
 Type: Directive
 Subject Matter: chemistry;  leather and textile industries;  natural and applied sciences
 Date Published: 2006-01-10; 2008-12-05

 10.1.2006 EN Official Journal of the European Union L 5/10 COMMISSION DIRECTIVE 2006/2/EC of 6 January 2006 amending, for the purposes of its adaptation to technical progress, Annexe II to Directive 96/73/EC of the European Parliament and of the Council on certain methods for quantitative analysis of binary textile fibre mixtures (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 96/73/EC of the European Parliament and of the Council of 16 December 1996 on certain methods for quantitative analysis of binary textile fibre mixtures (1), and in particular Article 5(2) thereof, Whereas: (1) Directive 96/74/EC of the European Parliament and the Council of 16 December 1996 on textile names (2) requires labelling to indicate the fibre composition of textile products, with checks being carried out by analysis on the conformity of these products with indications given on the label. (2) Uniform methods for quantitative analysis of binary textile fibre mixtures are provided in Directive 96/73/EC. (3) On the basis of recent findings by a technical working group, Directive 96/74/EC was adapted to technical progress, by adding the fibres polylactide and elastomultiester to the list of fibres set out in the Annexes I and II to that Directive. (4) It is therefore necessary to define uniform test methods for polylactide and elastomultiester. (5) Directive 96/73/EC should therefore be amended accordingly. (6) The measures provided for in this Directive are in accordance with the opinion of the Committee for Directives relating to Textile Names and Labelling, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II to Directive 96/73/EC is amended in accordance with the Annex to this Directive. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 6 January 2007 at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Members States. Done at Brussels, 6 January 2006. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 32, 3.2.1997, p. 1. Directive as amended by Regulation (EC) No 1882/2003 (OJ L 284, 31.10.2003, p. 1). (2) OJ L 32, 3.2.1997, p. 38. Directive as last amended by Commission Directive 2004/34/EC (OJ L 89, 26.3.2004, p. 35). ANNEX Chapter 2 of Annex II to Directive 96/73/EC is amended as follows (1): 1. The special methods  Summary Table is replaced by the following: 2. SPECIAL METHODS  SUMMARY TABLE Methods Field of application Reagent No 1 Acetate Certain other fibres Acetone No 2 Certain protein fibres Certain other fibres Hypochlorite No 3 Viscose, cupro or certain types of modal Cotton Formic acid and zinc chloride No 4 Polyamide or nylon Certain other fibres Formic acid, 80 % m/m No 5 Acetate Triacetate Benzyl alcohol No 6 Triacetate or polylactide Certain other fibres Dichloromethane No 7 Certain cellulose fibres Polyester or elastomultiester Sulphuric acid, 75 % m/m No 8 Acrylics, certain modacrylics or certain chlorofibres Certain other fibres Dimethylformamide No 9 Certain chlorofibres Certain other fibres Carbon disulphide/acetone, 55.5/44.5 v/v No 10 Acetate Certain chlorofibres Glacial acetic acid No 11 Silk Wool or hair Sulphuric acid, 75 % m/m No 12 Jute Certain animal fibres Nitrogen content method No 13 Polypropylene Certain other fibres Xylene No 14 Certain other fibres Chlorofibres (homopolymers of vinyl chloride) Concentrated sulphuric acid method No 15 Chlorofibres, certain modacrylics, certain elastanes, acetates, triacetates Certain other fibres Cyclohexanone 2. Point 1.2 of method No 1 is replaced by the following: 2. wool (1), animal hair (2 and 3), silk (4), cotton (5), flax (7) true hemp (8), jute (9), abaca (10), alfa (11), coir (12), broom (13), ramie (14), sisal (15), cupro (21), modal (22), protein (23), viscose (25), acrylic (26), polyamide or nylon (30), polyester (34) and elastomultiester (45). 3. Point 1.2 of method No 2 is replaced by the following: 2. cotton (5), cupro (21), viscose (25), acrylic (26), chlorofibres (27), polyamide or nylon (30), polyester (34), polypropylene (36), elastane (42), glass fibre (43) and elastomultiester (45). 4. Point 1.2 of method No 4 is replaced by the following: 2. wool (1), animal hair (2 and 3), cotton (5), cupro (21), modal (22), viscose (25), acrylic (26), chlorofibre (27), polyester (34), polypropylene (36), glass fibre (43) and elastomultiester (45). 5. Method No 6 is amended as follows: (a) Points 1, 2 of method No 6 are replaced by the following: 1. FIELD OF APPLICATION This method is applicable, after removal of non-fibrous matter, to binary mixtures of: 1. triacetate (24) or polylactide (33a) with 2. wool (1), animal hair (2 and 3), silk (4), cotton (5), cupro (21), modal (22), viscose (25), acrylic (26), polyamide or nylon (30), polyester (34), glass fibre (43) and elastomultiester (45). Note Triacetate fibres which have received a finish leading to partial hydrolysis cease to be completely soluble in the reagent. In such cases, the method is not applicable. 2. PRINCIPLE The triacetate or polylactide fibres are dissolved out from a known dry mass of the mixture, with dichloromethane. The residue is collected, washed, dried and weighed; its mass, corrected if necessary, is expressed as a percentage of the dry mass of the mixture. The percentage of dry triacetate or polylactide is found by difference. (b) Point 5 is replaced by the following: 5. CALCULATION AND EXPRESSION OF RESULTS Calculate the results as described in the general instructions. The value of d  is 1.00, except in the case of polyester and elastomultiester, for which the value of d  is 1.01. 6. Point 1.2 of method No 7 is replaced by the following: 2. Polyester (34) and elastomultiester (45). 7. Method No 8 is amended as follows: (a) Point 1.2 is replaced by the following: 2. wool (1), animal hair (2 and 3), silk (4), cotton (5), cupro (21), modal (22), viscose (25), polyamide or nylon (30), polyester (34), and elastomultiester (45). (b) Point 5 is replaced by the following: 5. CALCULATION AND EXPRESSION OF RESULTS Calculate the results as described in the general instructions. The value of d  is 1,00 except in the following cases: wool 1,01 cotton 1,01 cupro 1,01 modal 1,01 polyester 1,01 elastomultiester 1,01 8. Point 1.2 of method No 9 is replaced by the following: 2. wool (1), animal hair (2 and 3), silk (4), cotton (5), cupro (21), modal (22), viscose (25), acrylic (26), polyamide or nylon (30), polyester (34), glass fibre (43) and elastomultiester (45). 9. Points 1.1 and 1.2 of method No 13 are replaced by the following: 1. polypropylene fibres (36) with 2. wool (1), animal hair (2 and 3), silk (4), cotton (5), acetate (19), cupro (21), modal (22), triacetate (24), viscose (25), acrylic (26), polyamide or nylon (30), polyester (34), glass fibre (43) and elastomultiester (45). 10. Point 1.2 of method No 14 is replaced by the following: 2. cotton (5), acetate (19), cupro (21), modal (22), triacetate (24), viscose (25), certain acrylics (26), certain modacrylics (29), polyamide or nylon (30), polyester (34) and elastomultiester (45). (1) Fibres Numbering: 1. Polyester (34) previously (31), 2. polypropylene (36) previously (33), 3.elastane (42) previously (39), 4. glass fibre (43) previously (40) see Directive 96/74/EC, as amended by Directive 97/37/EC (OJ L 169, 27.6.1997, p. 74).